Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5, 16-24 in the reply filed on 12/2/20 is acknowledged.
Claims 6-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/20, 5/26/21 and 6/18/21 were filed after the mailing date of the present application on 10/3/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY SYSTEM INCLUDEDS A MEMORY CONTROLLER
The disclosure is objected to because of the following informalities:
Page 14, line 2, “DRAM_G1 and DRAM_G2” should read “DRAM_G0 and DRAM_G1”
Page 18, lines 12 and 14, “620” should read “630”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 16, 18 and 20, 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ware et al. (US 8,395,951).
Ware et al. disclose memory module (Fig. 28) comprising: a first memory chip group (2083) configured to transfer a first data (2810) through a first group of signal lines (2808); a second memory chip group (2930) configured to transfer a second data (2851) through a second group of signal lines (2849); and a registering clock driver (2805, 2806) configured to transfer a first command signal, a first address signal and a first clock signal (from controller 2802) to the first memory chip group (2083), wherein the second data corresponding to the second group of signal lines is transferred separately from the first data corresponding to the first group of the signal lines as recited in claims 1, 5, 16, and 20;
wherein both the first group of signal lines and the second group of signal lines electrically connected to data buses (2820) of a memory module as recited in claim 18.
wherein the first 10data (2810) and the second data (2851) are transferred independently as recited in claim 22. (see paragraph 219-224)
Allowable Subject Matter
Claims 2-4, 17, 19, 21, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to disclose the memory module according to claim 1, wherein after the first memory chip group receives the first command signal, the first address signal, and the first clock signal, the second memory chip group receives a second command signal, a second address signal and a second clock signal as recited in claim 3.
The prior art of record fails to disclose the memory module according to claim 1, wherein when the first memory chip group receives the first command signal, the first address signal, and the first clock signal, the second memory chip group concurrently receives a second command signal, a second address signal and a second clock signal as recited in claims 4 and 19.
The prior art of record fails to disclose the memory system according to claim 20, wherein signal lines for transmitting the first data and signal lines for transmitting the second data are disposed along same row direction on a memory module as recited in claim 21.
The prior art of record fails to disclose the memory system according to claim 20, wherein signal lines for transmitting the first data and signal lines for transmitting the second data are disposed in parallel at a memory module as recited in claim 23.
The prior art of record fails to disclose the memory system according to claim 20, wherein signal lines for transmitting the first data and signal lines for transmitting the second data are disposed alternately with each other as recited in claim 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.